DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “or” is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (KR 200225558 U).
Regarding claim 1, Cho teaches an oven appliance for providing convection and microwave heating (Figure 1), comprising: 
a cabinet (cabinet 1) having a chamber positioned within the cabinet (Figure 1 and Paragraph 4 of Background Art, cavity 2 within cabinet 1), 
the chamber configured for receipt of food items for cooking (Paragraph 4 of Background Art, cavity 2 for cooking food articles inside of cabinet); 
a plurality of walls comprising a top wall, a bottom wall, a back wall, and opposing sidewalls defining the chamber (Figures 1-3 Paragraph 3 of Structure & Operation of the Invention; figure 1 shows top, bottom, and opposing sidewalls while Figure 3 and Paragraph 3 of Structure & Operation of the Invention shows the inner wall at the back side of the cavity, the bottom wall, and the top wall), 
at least one of the plurality of walls defining a plurality of apertures (Paragraph 3 of Structure & Operation of the Invention, the inner wall at the back side of the cavity has a porous area 21a), 
a first duct in fluid communication with the chamber through the plurality of apertures (Paragraph 3 of Structure & Operation of the Invention, convection fan 25 transmits the heat of the heater 24 from heating room 30 through the porous area 21a to the cavity 20); 
at least one convection heating element for heating the chamber (Paragraph 3 of Structure & Operation of the Invention, heater 24 installed and is adhered to a cavity at the rear wall for providing heating to the cavity); 
a convection fan in fluid communication with the first duct, the convection fan operable to cause air to flow out of the plurality of apertures (Paragraph 3 of Structure & Operation of the Invention, convection fan 25 transmitting the heat of the heater 24 from heating room 30 through the porous area 21a to the cavity 20); 
and a convection motor (convection motor 27) comprising, at least, a first shaft (Paragraph 5 of Structure & Operation of the Invention, rotary shaft 27a of convection motor 27), 
the convection motor (convection motor 27) operably coupled to the convection fan for rotating the convection fan about the motor shaft (Paragraph 5 of Structure & Operation of the Invention, convection motor 27 rotates convection fan 25; Figure 3 and Paragraph 3 of Structure & Operation of the Invention, convection oven 27 is connected to the convection fan 25 by the rotary shaft 27a and thus the rotary shaft 27 would inherently be the mechanism by which the convection motor 27 rotates the convection fan 25), 
wherein the convection fan (convection fan 25) is electrically separated from the convection motor to prevent microwave energy from leaking from the plurality of apertures (Paragraphs 1-3 of Technical Task, a tight fit part is used to prevent electromagnetic waves from leaking from a magnetron in the cooking cavity through the porous area to the exterior of the microwave oven).

Regarding claim 14, Cho teaches the oven appliance of claim 1, wherein 
the convection fan is positioned adjacent to at least one of the back wall, the top wall, or one of the opposing sidewalls (Figures 1-3 Paragraph 3 of Structure & Operation of the Invention, convection fan 25 is positioned adjacent to the rear wall 22).
	See claim interpretation above for “or”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 200225558 U) in view of Antrag (DE 102014114292 A1).
Regarding claim 2, Cho teaches the oven appliance of claim 1.
Cho fails to teach:
the convection fan is electrically separated from the convection motor via a non-conductive material.
ANTRAG teaches a fan drive shaft designed to reduce microwave leakage, wherein:
motor 26 transmits torque to fan wheel 28 by means of fan drive shaft 30 (Paragraph 29) 
fan drive shaft 30 consists of two shaft parts (Figure 5b)
the convection fan is electrically separated from the convection motor via a non-conductive material (Figure 5b and Paragraphs 55-56, a separate coupling component 70 is formed from an electrically non-conductive material to facilitate the complete insulation of the two shaft parts).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Cho with Antrag and added a coupling component to the rotary shaft of the fan to electrically isolate the convection fan from the convection fan motor. This would have been done to prevent microwaves from spreading and passing along the fan shaft (Antrag Paragraph 8).

Regarding claim 4, Cho as modified teaches the oven appliance of claim 2.
Antrag further teaches: 
the convection fan is electrically separated from the convection motor via a coupler constructed of the non-conductive material (Figure 5b and Paragraphs 55-56, a separate coupling component 70 is formed from an electrically non-conductive material to facilitate the complete insulation of the two shaft parts), 
the coupler secured to the convection fan (Paragraph 55, coupling component 70 is secured to shaft part 50 which in turned is secured to the fan 24) and an oven-side end of the motor shaft (Paragraph 55, coupling component 70 is secured to shaft part 48 which is the shaft part connected to the motor).
It would have been obvious for the same motivation as claim 2.

Regarding claim 6, Cho as modified teaches the oven appliance of claim 4,
the tight fit part 40, located between cooling fan 28 and fan convection motor cover 23, blocks the electromagnetic waves of the microwave at a portion between the cooling fan 28 and the convection fan 25 (Figure 3 and Paragraph 6 of Structure & Operation of the Invention)
the motor shaft extends through the cooling fan (Figures 2-3).
Since Cho already attempts to block electromagnetic waves of the microwave at a position adjacent to both the cooling fan and the convection motor cover 23, it would be logical to one modifying Cho with Antrag to likewise place the coupler in the opening of convection motor cover 23 (as can be seen in Figure 3 of Antrag) adjacent to the cooling fan and the convection motor as aims to achieve similar goals. Thus, the coupler would extend within the opening of convection motor cover 23 up to cooling fan 28. 
The office further notes that the use of a coupler connecting a shaft of a fan motor and a shaft connected to the convection fan as well as having it extend up to a cooling fan is known in the art as evidenced by Klapper (DE 3118463 A1).

Regarding claim 15, Cho teaches an oven appliance for providing convection and microwave heating (Figure 1), comprising: 
a cabinet (cabinet 1) having a chamber positioned within the cabinet (Figure 1 and Paragraph 4 of Background Art, cavity 2 within cabinet 1), 
the chamber configured for receipt of food items for cooking (Paragraph 4 of Background Art, cavity 2 for cooking food articles inside of cabinet); 
a plurality of walls comprising a top wall, a bottom wall, a back wall, and opposing sidewalls defining the chamber (Figures 1-3 Paragraph 3 of Structure & Operation of the Invention; figure 1 shows top, bottom, and opposing sidewalls while figure 3 and Paragraph 3 of Structure & Operation of the Invention shows the inner wall at the back side of the cavity, the bottom wall, and the top wall), 
at least one of the plurality of walls defining a plurality of apertures (Paragraph 3 of Structure & Operation of the Invention, the inner wall at the back side of the cavity has a porous area), 
a first duct in fluid communication with the chamber through the plurality of apertures (Paragraph 3 of Structure & Operation of the Invention, convection fan 25 transmitting the heat of the heater 24 from heating room 30 through the porous area 21a to the cavity 20); 
at least one convection heating element for heating the chamber (Paragraph 3 of Structure & Operation of the Invention, heater 24 installed and is adhered to a cavity at the rear wall for providing heating to the cavity); 
a convection fan in fluid communication with the first duct, the convection fan operable to cause air to flow out of the plurality of apertures (Paragraph 3 of Structure & Operation of the Invention, convection fan 25 transmitting the heat of the heater 24 from heating room 30 through the porous area 21a to the cavity 20); 
 a convection motor (convection motor 27) comprising a motor shaft (Paragraph 5 of Structure & Operation of the Invention, rotary shaft 27a of convection motor 27), the convection motor (convection motor 27) operably coupled to the convection fan for rotating the convection fan about the motor shaft (Paragraph 5 of Structure & Operation of the Invention, convection motor 27 rotates convection fan 25; Figure 3 and Paragraph 3 of Structure & Operation of the Invention, convection oven 27 is connected to the convection fan 25 by the rotary shaft 27a and thus the rotary shaft 27 would inherently be the mechanism by which the convection motor 27 rotates the convection fan 25); 
Cho fails to teach:
a coupler secured to the convection fan and an oven-side end of the motor shaft, the coupler being constructed of a non-conductive material, 
wherein the non-conductive material of the coupler prevents microwave energy from leaking from the plurality of apertures.
ANTRAG teaches a fan drive shaft designed to reduce microwave leakage, wherein:
motor 26 transmits torque to fan wheel 28 by means of fan drive shaft 30 (Paragraph 29) 
fan drive shaft 30 consists of two shaft parts (Figure 5b)
a coupler secured to the convection fan (Paragraph 55, coupling component 70 is secured to shaft part 50 which in turned is secured to the fan 24) and an oven-side end of the motor shaft (Paragraph 55, coupling component 70 is secured to shaft part 48 which is the shaft part connected to the motor), the coupler being constructed of a non-conductive material (Figure 5b and Paragraphs 55-56, a separate coupling component 70 is formed from an electrically non-conductive material), 
wherein the non-conductive material of the coupler prevents microwave energy from leaking from the plurality of apertures (Figure 5b and Paragraphs 55-56, a separate coupling component 70 is formed from an electrically non-conductive material to facilitate the complete insulation of the two shaft parts).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Cho with Antrag and added a coupling component to the rotary shaft of the fan to electrically isolate the convection fan from the convection fan motor. This would have been done to prevent microwaves from spreading and passing along the fan shaft (Antrag Paragraph 8).

Regarding claim 18, Cho as modified teaches the oven appliance of claim 15, wherein:
the tight fit part 40, located between cooling fan 28 and fan convection motor cover 23, attempts to block the electromagnetic waves of the microwave at a portion between the cooling fan 28 and the convection fan 25 (Figure 3 and Paragraph 6 of Structure & Operation of the Invention)
the motor shaft extends through the cooling fan (Figures 2-3).
Since Cho already attempts to block electromagnetic waves of the microwave at a position adjacent to both the cooling fan and the convection motor cover 23, it would be logical to one modifying Cho with Antrag to likewise place the coupler in the opening of convection motor cover 23 (as can be seen in Figure 3 of Antrag) adjacent to the cooling fan and the convection motor as aims to achieve similar goals. Thus, the coupler would extend within the opening of convection motor cover 23 up to cooling fan 28. 
The office further notes that the placement of a coupler connecting a shaft of a fan motor and a shaft connected to the convection fan as well as extending up to a cooling fan is known in the art as evidenced by Klapper (DE 3118463 A1).


Claims 2-5, 8, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 200225558 U) in view of Klapper (DE 3118463 A1).
Regarding claim 2, Cho teaches the oven appliance of claim 1.
Cho fails to teach:
the convection fan is electrically separated from the convection motor via a non-conductive material.
Klapper teaches a design for the fan drive shaft of a microwave oven, wherein:
the convection fan is electrically separated from the convection motor via a non-conductive material (Paragraph 28, drive shaft 9 is separated into shaft parts 10 and 11 connected by coupling part 12 wherein shaft part 11 consists of ceramic material to facilitate microwave decoupling).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Cho with Klapper and have the shaft part be separated into two parts connected by a coupling part and to have one part be made of ceramic material. This would have been done to reduce the radiation leakage while stabilizing the shaft from thermal stresses (Klapper Paragraphs 16, 20, and 28).
	
Regarding claim 3, Cho as modified teaches the oven appliance of claim 2.
Klapper further teaches:
the non-conductive material comprises ceramic (Paragraph 28, shaft part 11 consists of ceramic material to facilitate microwave decoupling).
It would have been obvious for the same motivation as claim 2.

Regarding claim 4, Cho as modified teaches the oven appliance of claim 2.
Klapper further teaches: 
the convection fan is electrically separated from the convection motor via a coupler constructed of the non-conductive material (Paragraph 28, drive shaft 9 is separated into shaft parts 10 and 11 connected by coupling part 12 wherein shaft part 11 consists of ceramic material to facilitate microwave decoupling), 
the coupler secured to the convection fan (Paragraph 28, shaft part 11 is carrying the fan wheel 4) and an oven-side end of the motor shaft (Paragraph 28, shaft part 11 is connected to shaft part 10 by coupling part 12).
It would have been obvious for the same motivation as claim 2.

Regarding claim 5, Cho as modified teaches the oven appliance of claim 4.
Klapper further teaches:  
the coupler extends through a cooling fan of the oven appliance (Drawing and Paragraph 29, shaft part 11 clearly extends through a fan wheel 14 used to cool the drive motor).
It would have been obvious for the same motivation as claim 2.

Regarding claim 8, Cho as modified teaches the oven appliance of claim 2.
Klapper further teaches: 
the convection fan is electrically separated from the convection motor via the motor shaft being constructed, at least in part, of the non-conductive material (Paragraph 28, drive shaft 9 is separated into shaft parts 10 and 11 connected by coupling part 12 wherein shaft part 11 consists of ceramic material to facilitate microwave decoupling).
It would have been obvious for the same motivation as claim 2.

Regarding claim 15, Cho teaches an oven appliance for providing convection and microwave heating (Figure 1), comprising: 
a cabinet (cabinet 1) having a chamber positioned within the cabinet (Figure 1 and Paragraph 4 of Background Art, cavity 2 within cabinet 1), 
the chamber configured for receipt of food items for cooking (Paragraph 4 of Background Art, cavity 2 for cooking food articles inside of cabinet); 
a plurality of walls comprising a top wall, a bottom wall, a back wall, and opposing sidewalls defining the chamber (Figures 1-3 Paragraph 3 of Structure & Operation of the Invention; figure 1 shows top, bottom, and opposing sidewalls while figure 3 and Paragraph 3 of Structure & Operation of the Invention shows the inner wall at the back side of the cavity, the bottom wall, and the top wall), 
at least one of the plurality of walls defining a plurality of apertures (Paragraph 3 of Structure & Operation of the Invention, the inner wall at the back side of the cavity has a porous area), 
a first duct in fluid communication with the chamber through the plurality of apertures (Paragraph 3 of Structure & Operation of the Invention, convection fan 25 transmitting the heat of the heater 24 from heating room 30 through the porous area 21a to the cavity 20); 
at least one convection heating element for heating the chamber (Paragraph 3 of Structure & Operation of the Invention, heater 24 installed and is adhered to a cavity at the rear wall for providing heating to the cavity); 
a convection fan in fluid communication with the first duct, the convection fan operable to cause air to flow out of the plurality of apertures (Paragraph 3 of Structure & Operation of the Invention, convection fan 25 transmitting the heat of the heater 24 from heating room 30 through the porous area 21a to the cavity 20); 
 a convection motor (convection motor 27) comprising a motor shaft (Paragraph 5 of Structure & Operation of the Invention, rotary shaft 27a of convection motor 27), the convection motor operably coupled to the convection fan for rotating the convection fan about the motor shaft (Paragraph 5 of Structure & Operation of the Invention, convection motor 27 rotates convection fan 25; Figure 3 and Paragraph 3 of Structure & Operation of the Invention, convection oven 27 is connected to the convection fan 25 by the rotary shaft 27a and thus the rotary shaft 27 would inherently be the mechanism by which the convection motor 27 rotates the convection fan 25); 
Cho fails to teach:
and a coupler secured to the convection fan and an oven-side end of the motor shaft, the coupler being constructed of a non-conductive material, 
wherein the non-conductive material of the coupler prevents microwave energy from leaking from the plurality of apertures.
Klapper teaches a design for the fan drive shaft of a microwave oven, wherein:
and a coupler (Paragraph 28, drive shaft 9 is separated into shaft parts 10 and 11 connected by coupling part 12) secured to the convection fan (Paragraph 28, shaft part 11 is carrying the fan wheel 4) and an oven-side end of the motor shaft (Paragraph 28, shaft part 11 is connected to shaft part 10 by coupling part 12), the coupler being constructed of a non-conductive material (Paragraph 28, shaft part 11 consists of ceramic material to facilitate microwave decoupling), 
wherein the non-conductive material of the coupler prevents microwave energy from leaking from the plurality of apertures (Paragraph 28, drive shaft 9 is separated into shaft parts 10 and 11 connected by coupling part 12 wherein shaft part 11 consists of ceramic material to facilitate microwave decoupling).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Cho with Klapper and have the shaft part be separated into two parts connected by a coupling part and having one part be made of ceramic material. This would have been done to reduce the radiation leakage while stabilizing the shaft from thermal stresses (Klapper Paragraphs 16, 20, and 28).

Regarding claim 16, Cho as modified teaches the oven appliance of claim 15.
Klapper further teaches:   
the non-conductive material comprises ceramic (Paragraph 28, shaft part 11 consists of ceramic material to facilitate microwave decoupling).
It would have been obvious for the same motivation as claim 15.

Regarding claim 17, Cho as modified teaches the oven appliance of claim 15.
Klapper further teaches:   
the coupler extends through a cooling fan of the oven appliance (Drawing and Paragraph 29, shaft part 11 clearly extends through a fan wheel 14 used to cool the drive motor).
It would have been obvious for the same motivation as claim 15.


Claims 7, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 200225558 U) in view of Klapper (DE 3118463 A1) and in further view of Yamashita (US 20180119961 A1).
Regarding claim 7, Cho as modified teaches the oven appliance of claim 4.
Cho as modified fails to teach:
the coupler is secured to the convection fan via one or more fasteners.
Yamashita (US 20180119961 A1) teaches a cooker having a microwave-heating mode and a convection mode, wherein:
the coupler is secured to the convection fan via one or more fasteners (Paragraph 88, fan fastener 47 is used to fix circulation fan 41 into the tip of the fan shaft 46).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Cho with Yamashita used a fastener to secure the convection fan to the coupler. This would have been done to securely fix the convection fan to the coupler (Yamashita Paragraph 89). Further, using a fan fastener to secure a convection fan to its fan shaft is well known in the art and would be used for its standardized and predictable results.
See claim interpretation above for “or”.

Regarding claim 9, Cho as modified teaches the oven appliance of claim 8.
Klapper further teaches: 
the motor shaft constructed, at least in part, of the non-conductive material (Paragraph 28, drive shaft 9 is separated into shaft parts 10 and 11 connected by coupling part 12 wherein shaft part 11 consists of ceramic material to facilitate microwave decoupling).
It would have been obvious for the same motivation as claim 2. 
Cho as modified fails to teach:
the motor shaft is secured to the convection fan via one or more fasteners.
Yamashita (US 20180119961 A1) teaches a cooker having a microwave-heating mode and a convection mode, wherein:
the motor shaft is secured to the convection fan via one or more fasteners (Paragraph 88, fan fastener 47 is used to fix circulation fan 41 into the tip of the fan shaft 46).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Cho with Yamashita used a fastener to secure the convection fan to the fan shaft. This would have been done to securely fix the convection fan to the coupler (Yamashita Paragraph 89). Further, using a fan fastener to secure a convection fan to its fan shaft is well known in the art and would be used for its standardized and predictable results.
See claim interpretation above for “or”.

	Regarding claim 19, Cho as modified teaches the oven appliance of claim 15.
	Cho as modified fails to teach:
	the coupler is secured to the convection fan via one or more fasteners.
Yamashita (US 20180119961 A1) teaches a cooker having a microwave-heating mode and a convection mode, wherein:
the coupler is secured to the convection fan via one or more fasteners (Paragraph 88, fan fastener 47 is used to fix circulation fan 41 into the tip of the fan shaft 46).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Cho with Yamashita used a fastener to secure the convection fan to the coupler. This would have been done to securely fix the convection fan to the coupler (Yamashita Paragraph 89). Further, using a fan fastener to secure a convection fan to its fan shaft is well known in the art and would be used for its standardized and predictable results.
See claim interpretation above for “or”.


Claims 2, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 200225558 U) in view of Yoshimura (US 5371343 A).
Regarding claim 2, Cho teaches the oven appliance of claim 1.
Cho fails to teach:
the convection fan is electrically separated from the convection motor via a non-conductive material.
Yoshimura teaches a microwave oven with a fan, wherein:
the convection fan is electrically separated from the convection motor via a non-conductive material (Column 6 Lines 37-41, the rotation shaft 21 of the drive motor is made of heat-resistant resin to prevent leakage of microwaves through holes 22 through which rotation shaft 21 extends).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Cho with Yoshimura and have the rotation shaft be made of heat-resistant resin. This would have been done to help prevent the leakage of microwaves (Column 6 Lines 37-41).

Regarding claim 8, Cho as modified teaches the oven appliance of claim 2.
Yoshimura further teaches: 
the convection fan is electrically separated from the convection motor via the motor shaft being constructed, at least in part, of the non-conductive material (Column 6 Lines 37-41, the rotation shaft 21 of the drive motor is made of heat-resistant resin to prevent leakage of microwaves through holes 22 through which rotation shaft 21 extends).
It would have been obvious for the same motivation as claim 2.

Regarding claim 10, Cho as modified teaches the oven appliance of claim 8.
Yoshimura further teaches:
the motor shaft constructed, at least in part, of the non-conductive material is coupled directly to the convection motor (Column 6 Lines 37-41, the rotation shaft 21 made of heat-resistant resin is described as being the rotation shaft of the drive motor and thus would be coupled directly to the convection motor).
It would have been obvious for the same motivation as claim 2.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 200225558 U) in view of Klapper (DE 3118463 A1) and in further view of Jeong (US 20040134908 A1).
Regarding claim 11, Cho as modified teaches the oven appliance of claim 2.
Klapper further teaches:
the convection fan is electrically separated from the convection motor via a fan shaft being constructed of the non- conductive material (Paragraph 28, drive shaft 9 is separated into shaft parts 10 and 11 connected by coupling part 12 wherein shaft part 11 consists of ceramic material to facilitate microwave decoupling), 
It would have been obvious for the same motivation as claim 2.
Cho as modified fails to teach:
the fan shaft being coupled to a belt and pulley system that is coupled to the convection motor.
Jeong (US 20040134908 A1) teaches a microwave oven with a convection fan, wherein:
the fan shaft being coupled to a belt and pulley system that is coupled to the convection motor (Paragraph 32, convection motor and the convection fan includes pulleys and a connecting belt which rotates the convection fan with the convection motor; Figure 2, the pulley 66 and belt 67 connects to the shaft of the fan 63).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Cho with Jeong and connect the convection motor to the fan shaft through a belt and pully system. This would have been done so that the overall width or length of the oven body can be reduced while smoothly rotating the convection fan (Jeong Paragraph 32).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 200225558 U) in view of Carcano (US 20180152996 A1).
Regarding claim 12, Cho teaches the oven appliance of claim 1 except for specifying that the plurality of apertures each define a maximum dimension up to about 50 millimeters (mm) to allow the air to flow out of the plurality of apertures.
Carcano (US 20180152996 A1) teaches a combination oven that is capable of providing a combination of controllable RF energy and convection energy (Paragraph 19), wherein the backwall 340 of the cooking chamber 102 consists of a plurality of inlet and outlet perforations 350 and 355 which provide a path for heated air into the cooking chamber 102 by means of fan assembly 330 (Paragraph 40). Carcano further teaches that these inlet and outlet perforations are sized to block any escape of RF energy at the frequencies employed during the operation of the oven from the cooking chamber (Paragraph 40). It would thus be obvious to one having ordinary skill in the art at the time of the invention to modify Cho so that the plurality of apertures each define a maximum dimension up to about 50 millimeters (mm) to allow the air to flow out of the plurality of apertures, as discovering an optimal value of a result effective variable involves only routine skill in the art as stated by MPEP 2144.05(II).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 200225558 U) in view of Kim (US 20010004069 A1)
Regarding claim 13, Cho teaches the oven appliance of claim 1.
Cho fails to teach:
the convection fan is an axial fan.
Kim (US 20010004069 A1) teaches a convection heating source for a microwave oven, wherein:
the convection fan is an axial fan (Paragraph 38, an axial-flow fan generates the flows of air).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Cho with Kim and have the convection fan be an axial fan with specific convection plate configurations. This would have been done to facilitate a smooth convection of heat is carried out (Kim Paragraph 38). Further, the use of an axial convection fan in convection ovens is well known in the art and would be used for its standardized and predictable results.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 200225558 U) in view of Klapper (DE 3118463 A1) and in further view of Carcano (US 20180152996 A1).
Regarding claim 20, Cho as modified teaches the oven appliance of claim 15 except for specifying that the plurality of apertures each define a maximum dimension up to about 50 millimeters (mm) to allow the air to flow out of the plurality of apertures.
Carcano (US 20180152996 A1) teaches a combination oven that is capable of providing a combination of controllable RF energy and convection energy (Paragraph 19), wherein the backwall 340 of the cooking chamber 102 consists of a plurality of inlet and outlet perforations 350 and 355 which provide a path for heated air into the cooking chamber 102 by means of fan assembly 330 (Paragraph 40). Carcano further teaches that these inlet and outlet perforations are sized to block any escape of RF energy at the frequencies employed during the operation of the oven from the cooking chamber (Paragraph 40). It would thus be obvious to one having ordinary skill in the art at the time of the invention to modify Cho so that the plurality of apertures each define a maximum dimension up to about 50 millimeters (mm) to allow the air to flow out of the plurality of apertures, as discovering an optimal value of a result effective variable involves only routine skill in the art as stated by MPEP 2144.05(II).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761